Name: Commission Regulation (EC) NoÃ 105/2005 of 17 November 2004 amending Council Regulation (EC) NoÃ 1420/1999 and Regulation (EC) NoÃ 1547/1999 as regards shipments of certain types of waste to China and Saudi ArabiaText with EEA relevance
 Type: Regulation
 Subject Matter: wood industry;  trade policy;  leather and textile industries;  deterioration of the environment;  Asia and Oceania;  chemistry
 Date Published: nan

 22.1.2005 EN Official Journal of the European Union L 20/9 COMMISSION REGULATION (EC) No 105/2005 of 17 November 2004 amending Council Regulation (EC) No 1420/1999 and Regulation (EC) No 1547/1999 as regards shipments of certain types of waste to China and Saudi Arabia (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 259/93 of 1 February 1993 on the supervision and control of shipments of waste within, into and out of the European Community (1), and in particular Article 17(3) thereof, Having regard to Council Regulation (EC) No 1420/1999 of 29 April 1999 establishing common rules and procedures to apply to shipments to certain non-OECD countries of certain types of waste (2), and in particular Article 3(5) thereof, Whereas: (1) On 4 August 2003, the Ministry of Defence and Aviation, Presidency of Meteorology and Environment of the Kingdom of Saudi Arabia sent a request to the European Commission that normal commercial transactions (green list procedure) apply to the material GH 014 waste, parings and scrap of polyurethane foam not containing chlorofluorocarbons. (2) On 13 May 2004, the Mission of the Peoples Republic of China to the European Communities sent a request to the European Commission for an amendment to the list of wastes in Annex D to Commission Regulation (EC) No 1547/1999 (3) which are allowed without recourse to any of the control procedures provided for in Council Regulation (EEC) No 259/93. This amended list will be subject, as before, to additional pre-shipment inspection procedures under the responsibility of the Chinese authorities. (3) In accordance with Article 17(3) of Regulation (EEC) No 259/93, the committee set up by Article 18 of Council Directive 75/442/EEC of 15 July 1975 on waste (4) was notified of the official requests of Saudi Arabia and of China on 2 April 2004 and 18 May 2004. (4) In order to take into account the new situation of these countries, it is necessary to amend at the same time Regulation (EC) No 1420/1999 and Regulation (EC) No 1547/1999. (5) The measures provided for in this Regulation are in accordance with the opinion of the Committee set up by Article 18 of Directive 75/442/EEC, HAS ADOPTED THIS REGULATION: Article 1 Annex D to Regulation (EC) No 1547/1999 is amended as set out in Annex I to this Regulation. Article 2 Annex A to Regulation (EC No 1420/1999 is amended as set out in Annex II to this Regulation. Article 3 This Regulation shall enter into force on the twentieth day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 November 2004. For the Commission Pascal LAMY Member of the Commission (1) OJ L 30, 6.2.1993, p.1. Regulation as last amended by Commission Regulation (EC) No 2557/2001 (OJ L 349, 31.12.2001, p. 1). (2) OJ L 166, 1.7.1999, p. 6. Regulation as last amended by Commission Regulation (EC) No 2118/2003 (OJ L 318, 3.12.2003, p. 5). (3) OJ L 185, 17.7.1999, p. 1. Regulation as last amended by Regulation (EC) No 2118/2003. (4) OJ L 194, 25.7.1975, p. 39. Directive as last amended by Regulation (EC) No 1882/2003 of the European Parliament and of the Council (OJ L 284, 31.10.2003, p. 1). ANNEX I Annex D to Regulation (EC) No 1547/1999 is amended as follows: 1. In Annex D, between the entry relating to SÃ £o TomÃ © and PrÃ ­ncipe and the entry relating to Sierra Leone, the following entry is inserted: SAUDI ARABIA GH 014 ex ex 3915 90 Waste, parings and scrap of plastics of polyurethane (not containing chlorofluorocarbons). 2. In Annex D, between the entry relating to Chile and the entry related to The Comoros, the entry relating to China should be deleted and the following entry inserted: CHINA Pre-shipment inspection is required by the Chinese authorities 1. In section GA (Metal and metal-alloy wastes in metallic, non-dispersible form) (1) GA 120 7404 00 Copper waste and scrap GA 130 7503 00 Nickel waste and scrap GA 140 7602 00 Aluminium waste and scrap GA 160 7902 00 Zinc waste and scrap GA 170 8002 10 Tin waste and scrap GA 200 ex ex 8103 10 Tantalum waste and scrap GA 430 7204 Iron or steel scrap. 2. In section GC (Other wastes containing metals): GC 030 ex ex 8908 00 Vessels and other floating structures for breaking up, properly emptied of any cargo and other materials arising from the operation of the vessel which may have been classified as a dangerous substance or waste GC 070 ex ex 2619 00 Slags arising from the manufacture of iron and carbon steel (including low alloy steel) excluding those slags which have been specifically produced to meet both national and relevant international requirements and standards (2) 3. In section GH (Solid plastic wastes): Including, but not limited to: GH 010 3915 Waste, parings and scrap of plastics of: GH 011 ex ex 3915 10 Polymers of ethylene GH 012 ex ex 3915 20 Polymers of styrene GH 013 ex ex 3915 30 Polymers of vinyl chloride GH 014 ex ex 3915 90 Polymers or copolymers, for example:  Polypropylene  Polyethylene terephthalate  Acrylonitrile copolymer  Butadiene copolymer  Styrene copolymer  Polyamides  Polybutylene terephthalates  Polycarbonates  Polyphenylene sulphides  Acrylic polymers  Paraffins (C10-C13) (4)  Polyurethane (not containing chlorofluorocarbons)  Polysiloxalanes (silicones)  Polymethyl metharcrylate  Polyvinyl alcohol  Polyvinyl butyral  Polyvinyl acetate  Polymers of fluorinated ethylene (Teflon, PTFE) GH 015 ex ex 3915 90 Resins or condensation products, for example:  Urea formaldehyde resins  Phenol formaldehyde resins  Melamine formaldehyde resins  Epoxy resins  Alkyd resins  Polyamides. 4. In section GI (Paper, paperboard and paper product wastes): GI 010 4707 Waste and scrap of paper or paperboard: GI 011 4707 10  Of unbleached kraft paper or paperboard or of corrugated paper or paperboard GI 012 4707 20  Of other paper or paperboard, made mainly of bleached chemical pulp, not coloured in the mass GI 013 4707 30  Of paper or paperboard made mainly of mechanical pulp (for example, newspapers, journals and similar printed matter) GI 014 4707 90  Other, including but not limited to: 1. Laminated paperboard 2. Unsorted waste and scrap. 5. In section GJ (Textile wastes): GJ 030 5202 Cotton waste (including yarn waste and garnetted stock) GJ 031 5202 10  Yarn waste (including thread waste) GJ 032 5202 91  arnetted stock GJ 033 5202 99  Other GJ 110 5505  Waste (including noils, yarn waste and garnetted stock) of man-made fibres GJ 111 5505 10  Of synthetic fibres GJ 112 5505 20  Of artificial fibres. 6. In section GL (Untreated cork and wood wastes): GL 010 ex ex 4401 30 Wood waste and scrap, whether or not agglomerated in logs, briquettes, pellets or similar forms GL 020 4501 90 Cork waste; crushed, granulated or ground cork. 7. In section GM (Wastes arising from agro-food industries): GM 100 0506 90 Waste of bones and horn-cones, unworked, defatted, simply prepared (but not cut to shape), treated with acid or degelatinised. (1) Non-dispersible  does not include any waste in the form of powder, sludge, dust or solid items containing encased hazardous liquids. (2) This entry covers the use of such slags as a source of titanium dioxide and vanadium. ANNEX II Annex A to Regulation (EC) No 1420/1999 is amended as follows: In Annex A to Regulation (EC) No 1420/1999, the entry relating to Saudi Arabia is replaced by the following: All types except: In section GH (Solid Plastic Wastes): GH 014 ex ex 3915 90 Waste, parings and scrap of plastics of polyurethane not containing chlorofluorocarbons.